Citation Nr: 1456851	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  04-39 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


REMAND

The Veteran served on active duty from April 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  (Following a remand in July 2009, in part to schedule a Board hearing, the Veteran testified at a hearing held before the undersigned member of the Board in June 2013.  A transcript of the hearing has been associated with the file.)

The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying arguments regarding the nature of the claimed disability, the Board has re-characterized the underlying service connection issue as stated on the title page of this decision.

As a preliminary matter, the Board notes that in a March 1983 rating decision, service connection was denied for a psychiatric disorder.  As the Veteran failed to file a timely notice of disagreement, this decision became final.  See 38 U.S.C.A. § 7105.  Generally, new and material evidence must be submitted to reopen a claim which has previously and finally been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.56(a).  Here, however, the Board notes that at the time of the March 1983 rating decision, a complete copy of the service treatment records had not been associated with the claims file.  In September 2013, this matter was remanded to the Agency of Original Jurisdiction (AOJ) to ensure that a complete copy of the service treatment records were obtained.  (The Veteran's June 2013 testimony and a November 1982 Medical Board report pointed to the existence of additional service treatment records potentially pertinent to this claim.)  The remand also directed the RO to consider the appropriateness of additional development or adjudication under the criteria governing pre-existing conditions, pending the outcome of this requested development.  In June 2014, the AOJ prematurely returned this matter to the Board without attempting to retrieve the Veteran's service treatment records.  Thus, to ensure that the directives from the Board's September 2013 remand had been substantially complied with, this matter was remanded once again.  Upon instructing the AOJ to secure a complete copy of the Veteran's service treatment records, the Board also directed the AOJ to retrieve any entrance examinations or reports of medical history associated with the Veteran's attempt to join the Army in 1979, as well as complete records of inpatient hospitalization at Balboa Naval Hospital for psychiatric symptoms in September and October 1982.  In July 2014, the RO made a formal request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, to include the inpatient hospitalization records.  In October 2014, the AOJ contacted the NPRC once again and requested any entrance examination or report of medical history stemming from his attempts to join the Army in 1979.  Although a complete copy of the Veteran's service treatment records, to include the inpatient hospitalization records have been located and associated with the claims file, the search for the entrance examination records yielded negative results, and in an October 2014 letter, the AOJ informed the Veteran of this, and determined that the entrance examinations or reports of medical history associated with the Veteran's attempts to join the Army in 1979 could not be located and were thus unavailable for review.  

As these service records are pertinent to the pending claim, VA must reconsider the Veteran's claim without requiring he submit new and material evidence.  38 C.F.R. § 3.156(c).  Thus, this claim will be considered on the merits.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that his current psychiatric disorder was incurred during his period of service.  Review of the claims file reflects that a psychiatric disorder was noted prior to his period of service commencing in April 1982.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Turning to the pre-service medical records, the Board notes that medical records dated in 1977 reflect that the Veteran was admitted to a mental health facility (County Mental Health Services) in February 1977 as a result of his ongoing erratic behavior.  Report of the discharge summary reflects the Veteran's complaints that he began hearing voices that directed him to commit certain acts - namely to hurt his nephew and take off his clothing while out on the street.  He was subsequently assessed with having schizophrenia, chronic undifferentiated type.  Another discharge summary report issued by County Mental Health Services reflects that the Veteran was admitted to this facility for several days in December 1977, during which time it was noted that the Veteran had a history of mental illness and was continuing to receive follow-up treatment and care for this disorder.  It was further noted that the Veteran had been acting erratically at his home recently, to include setting fires, going barefoot and refusing to take his medication and follow his clinic appointments.  
At the December 1981 examination pursuant to the Veteran's enlistment into the military, the clinical evaluation of the psychiatric system was shown to be normal, and the Veteran denied a history of psychiatric problems.  Based on his medical examination, the Veteran was found qualified for military service.  Service treatment records recently associated with the claims file include a September 1982 inpatient admission disposition record, which demonstrates that the Veteran was admitted to the Naval Medical Center with an admission diagnosis of an adjustment reaction, and a disposition diagnosis of borderline personality disorder.  A subsequent clinical report also dated in September 1982 reflects that the Veteran had experienced a "seizure" in sick bay for which he received medication, and was assessed with having an acute psychotic reaction.  Another clinical report also dated in September 1982, explained that the Veteran had been having recent problems in the Sailor Division, and presented to the clinic that morning, at which time he had a 30 minute pseudo-seizure decompensation reaction requiring 8 milligrams of Valium to quiet down.  In the addendum portion, it was noted that according to a Sailors Division Officer, the Veteran had been experiencing behavioral problems recently, and had been acting out, and becoming easily angered with signs of deteriorating performance at work.  In an adjoining abbreviated clinical record it was noted that the Veteran reported feeling angry due to being overworked and sleep deprived as he was working "24 hrs/day."  The Veteran reported that he broke his hand at work and was unable to seek treatment for it for two weeks.  The Veteran also reported feeling angry that he was not receiving adequate treatment for his hypertension.  Based on his discussion with, and evaluation of the Veteran, the treatment provider diagnosed him with having atypical personality with impulsive immature features.  

An October 1982 consultation sheet indicates that the Veteran was admitted to the Naval Medical Center once again, and had been specifically referred by Inpatient Psychiatry, for psychological assessment due to signs of "bizarre behavior," including pressured speech and inappropriate laughter.  After he underwent several psychological tests, the treatment provider determined that schizophrenia and schizoaffective disorder were ruled out by the absence of a thought disorder, and found the test results were consistent with a diagnosis of atypical bipolar disorder, hypomanic episode.  Subsequent inpatient records dated in October and November 1982 reflect that the Veteran was hospitalized again and continued to receive intensive treatment for his psychiatric problems.  

A November 1982 Medical Board report summarized the Veteran's psychiatric history during his period of service, noting a history of a psychiatric admission beginning in early October 1982 with an admission diagnosis of borderline personality disorder, as well as the prior admission in late September 1982 for seizure-like episodes.  It was noted that the Veteran was readmitted in October 1982 after failing to comply with follow-up treatment.  During his hospitalization, the Veteran was noted to exhibit mild tangentiality, circumstantiality and flight of ideas.  He was also noted to have a labile and somewhat silly affect with inappropriate giggling.  He reported similar emotional difficulties prior to enlistment and during the course of his hospitalization, his father provided a history of grandiose behavior and nonsensical statements, with 5 similar episodes prior to service.  Following an adequate period of observation, evaluation and treatment, a conference of staff psychiatrists reviewed the available records and current findings and rendered a primary diagnosis of bipolar episode, and determined that the precipitating stress was routine military service.  It was concluded that the pre-service disposition was severe and that the condition did exist prior to entering service.  

The post-service records include a June 1983 letter issued by the County of San Diego Department of Health Services summarizing the Veteran's psychiatric history both before and after service, and reflecting that the Veteran had been a patient at County Mental Health Services since January 1977 when he was admitted by his parents after they had taken out a conservatorship request through a counselor in mental health.  It was noted that the Veteran had been "acting in bizarre manner, posturing like an ape, knocking the walls, [and] had piled his bed clothes in the center of the room in order to get Satan out...."  The letter further reflected that the Veteran was hospitalized again in February 1977, and December 1977 for all the same reasons, in addition to exhibiting symptoms of agitation and setting fires in the home.  It was further added that after eight months of service in the Navy, the Veteran was released with a medical discharge for mental illness reasons.  

A June 1983 Disability Determination and Transmittal sheet reflects that the Veteran had a primary diagnosis of bipolar disorder, and a March 1984 Social Security Administration (SSA) Decision reflects that the Veteran was found to be disabled under section 1614(a)(3)(A) of the Social Security Act as a result of his bipolar disorder.  

Subsequent treatment records, including VA and private, show continued treatment for psychiatric symptoms with differential diagnoses including psychotic disorder, rule out antisocial personality disorder (July 1993 hospital report), and rule out paranoid schizophrenia versus bipolar disorder, and major depressive disorder, rule out antisocial traits (July 1996).  Primarily, most of the records between 2000 and 2009 are noted to provide a diagnosis of bipolar disorder.  Likewise, letters from the Veteran's current psychiatrist dated in June 2013 and July 2013 provide a diagnosis of bipolar disorder.  

The Veteran has not been afforded a VA examination in connection with his claim of service connection for a psychiatric disorder.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A ; 38 C.F.R. §3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007). 

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Veteran's pre-service medical records reflect that he received treatment for psychiatric problems, and was diagnosed with having schizophrenia in 1977, several years prior to his military service.  In addition, the service treatment records document his admission to the Naval Medical Hospital on several occasions for treatment of his psychiatric condition, and reflecting varying psychiatric diagnoses, to include a diagnosis of bipolar disorder at discharge.  Although the evidence reflects the Veteran's psychiatric problems prior to service, the September 1982 clinical records document assertions and complaints made by the Veteran attributing some of his difficulties to being overworked and sleep deprived while fulfilling his military duties.  As such, the evidence is somewhat unclear as to whether his military duties may have elicited or brought about any psychiatric problems, whether pre-existing service or not.  Based on in-service documentation reflecting the Veteran's complaints, as well as psychiatric treatment he receives, the post-service evidence reflecting various psychiatric diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to 1) whether the Veteran had a psychiatric disorder that existed prior to service, and, if so, 2) whether the pre-existing psychiatric disorder was aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of his psychiatric disorder(s).  The claims folder and all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the February 1977 and December 1977 pre-service medical records generated at County Mental Health Services reflecting the Veteran's prior history of psychiatric problems prior to his enlistment into service.  The examiner should also take note of the clinical and hospitalization records dated from September 1982 to November 1982 documenting the Veteran's complaints of, and treatment for, his psychiatric problems.  Following a review of the record and an examination of the Veteran, the examiner must provide a response to the following:

a)  For any psychiatric disability(ies) diagnosed on examination, did the Veteran clearly and undebatably experience pre-existing psychiatric disorder(s) prior to his period of active duty beginning in April 1982?  (Identify the diagnosis of each pre-existing disorder and all evidence that undebatably proves pre-existence.)

b)  If so, is it clear and undebatable that the disability(ies) underwent no permanent increase in severity during service?  

c)  For any psychiatric disability(ies) diagnosed, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service rather than having pre-existed service?

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

